internal_revenue_service national_office technical_advice_memorandum date number release date index uil no 263a 263a case mis no tam-119616-99 cc ita b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference issue whether the cable television distribution plants rebuilt by the taxpayer are real_property for purposes of the interest capitalization provisions in sec_263a of the internal_revenue_code conclusion the cable television distribution plants rebuilt by the taxpayer are inherently permanent structures within the meaning of sec_1_263a-8 of the income_tax regulations and thus are real_property for purposes of sec_263a facts the taxpayer owns and operates cable television systems in various localities each system is operated under a franchise agreement granted by the local political authority having jurisdiction over cable television in the area served by the system cable television systems generally cable television systems are individually designed to suit the unique characteristics of each particular location in general however each system consists of two basic components a headend which generates the television signals and a distribution plant which conveys the television signals from the headend to the subscribers tam-119616-99 the headend obtains television programming from various sources some programming is received by antenna from satellite and terrestrial broadcasters other programming comes from the playback of films or videotapes and from local television studios that produce community access programming all of these programming sources are fed into the electronic equipment of the headend which combines the various programs into a multichanneled television signal for distribution to subscribers the distribution plant can be configured in various ways typically the signal is first distributed into a limited number of trunk cables which carry the signal over relatively long distances through the various neighborhoods served by the headend within each neighborhood the signal from the trunk line is fed into a network of feeder or distribution cables which carry the signal past the homes of every subscriber finally the signal is carried from the feeder cables into the individual homes by means of drop cables that tap into the feeder lines a group of subscribers served by a single connection to the trunk line is generally known as a node the node is used as a unit for many purposes in the design construction and operation of a cable television system in newer cable television systems each node has a unique connection to the headend which allows an operator to control the signal to each node independently of the other nodes cables distribution plants use two types of cable coaxial cable and fiber optic cable originally coaxial cable was used exclusively current practice favors hybrid systems that use a mixture of coaxial cable and fiber optic cable a coaxial cable carries television programs in the form of electrical energy the cable consists of two electrical conductors - an outer metal tube or braid and an inner metal wire - that are separated by dielectric foam in some cases the outer conductor is coated with a protective layer of plastic coaxial cable gradually attenuates an electrical cable signal as it passes through amplifiers are used to boost the cable signal when long runs of coaxial cable are used each amplifier however introduces some additional distortion into the signal this limits the number of times a signal can be boosted between the headend and the customer while maintaining acceptable signal quality which in turn limits the total distance that an electrical signal may be sent over coaxial cable coaxial cable is designed to electrically isolate the cable signal within the cable this is important because cable television and wireless communications systems use overlapping frequencies of electromagnetic waves to transmit information without adequate isolation the cable signal can leak out and disrupt wireless communication and wireless signals can leak in and interfere with the cable signal cable television tam-119616-99 systems operators are required_by_law to maintain their signal leakage below specified levels a fiber optic cable carries television programs in the form of light waves the optical cable signal flows through an optical fiber which is a tiny continuous tube of glass an optical fiber does not attenuate an optical cable signal as quickly as a coaxial cable attenuates an electrical cable signal consequently fiber optic cables generally do not require the use of intermittent booster amplifiers as coaxial cables do and can transmit a clearer signal over longer distances a fiber optic cable can carry significantly more information than a coaxial cable a single fiber optic cable can contain as many as optical fibers each one of which can carry a separate signal independently of the others by contrast a coaxial cable of comparable size can only carry a single signal in a typical hybrid system fiber optic cables are favored over coaxial cables for use as trunk lines fiber optic trunk lines allow operators to distribute television signals over long distances with minimal distortion of the signal and without the use of amplifiers fiber optic trunk lines also give operators the capacity to distribute a relatively high number of independently programable signals which allows them to customize the programming sent to different groups of customers by contrast coaxial cables are favored over fiber optic cables for use in distribution lines and drop cables coaxial cabling is cheaper than fiber optic cabling and is compatible with existing television receivers installation and maintenance cables are typically installed along leased rights of way installation can be either above ground or below above ground installations typically utilize existing utility poles by arrangement with the utilities owning the poles a load-bearing strand is attached to the poles with bolts and suspension clamps and the cable itself is then lashed to the strand cable operators perform routine maintenance and repair of their systems on an ongoing basis periodically operators perform a major or complete reconstruction of their systems which is referred to as a rebuild of the system the decision of when to rebuild a system is affected by numerous considerations including the physical condition and operating performance of the system technological changes desired or required enhancements to the features or functions of the system the extent of signal leakage from the system overall and the requirements of the franchise taxpayer rebuilds the taxpayer begins the process of rebuilding a cable system by completing an tam-119616-99 aerial map of the system a walk-out and house count are also performed to determine how many potential customers are in the system using the map and the house count data the taxpayer’s engineering department does a draft design of the system which is subject_to audit and approval by internal management staff once the design receives final approval the physical work of the rebuild begins most of which is done by outside contractors during the taxable years at issue the taxpayer rebuilt several of its cable systems substantially_all of the existing cabling was replaced with new cables fiber optic cables replaced coaxial cables as trunk lines except for certain nodes located in close proximity to the headend known as headend nodes which were served by new coaxial cable trunk lines each node in the rebuilt system had its own trunk line channel to the headend a fiber optic strand for most nodes or a coaxial trunk line for headend nodes this independent connection to the headend allowed each node to be placed into service independently of the other nodes the complete rebuild of a system from the beginning of the design process to the completion of construction and testing for the last node typically lasted two to three years the amount of time necessary to rebuild an individual node - replacing distribution lines and drop cables - was normally less than one year the taxpayer placed the rebuilt systems into service on a node by node basis each node was placed into service as soon as the trunk line connection to the headend was established and the rebuilding of the distribution and drop cabling within the node was completed the taxpayer provided funding for the rebuilds from internal cash_flow and did not capitalize any interest under sec_263a with respect to the rebuilds law sec_263a provides that in the case of any property to which sec_263a applies any costs described in sec_263a shall be included in inventory costs in the case of property which is inventory in the hands of the taxpayer or shall be capitalized in the case of property that is not inventory in the hands of the taxpayer sec_263a provides that the costs described by such paragraph with respect to any property are i the direct costs of such property and ii such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property sec_263a provides that except as otherwise provided sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer tam-119616-99 sec_263a provides that sec_263a shall only apply to interest costs which i are paid_or_incurred during the production_period and ii are allocable to property which is described in sec_263a and which has a long_useful_life an estimated production_period exceeding years or an estimated production_period exceeding year and a cost exceeding dollar_figure sec_263a provides that for purposes of sec_263a property has a long_useful_life if such property is real_property or property with a class_life of years or more as determined under sec_168 sec_263a provides that for purposes of sec_263a the term production_period means when used with respect to any property the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale sec_1_263a-8 provides that capitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property described in sec_1_263a-8 sec_1_263a-8 provides that except as provided in sec_1_263a-8 and sec_1_263a-8 designated property means any property that is produced and that either is i real_property or ii tangible_personal_property as defined by sec_1 263a- a which is a property with a class_life of years or more under sec_168 long- lived property but only if the property is not property described in sec_1221 in the hands of the taxpayer or a related_person b property with an estimated production_period as defined in sec_1_263a-12 exceeding years 2-year property or c property with an estimated production_period exceeding year and an estimated cost of production exceeding dollar_figure 1-year property sec_1_263a-8 provides that the thresholds described in sec_1 263a- b are applied separately for each unit_of_property as defined in sec_1_263a-10 sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures sec_1_263a-8 provides that inherently permanent structures include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as swimming pools roads bridges tunnels paved parking areas and other pavements special foundations wharves and docks fences inherently permanent advertising displays inherently permanent outdoor lighting facilities railroad tracks and signals telephone poles power generation and transmission facilities permanently installed telecommunications cables broadcasting towers oil_and_gas pipelines derricks and storage equipment grain storage bins and tam-119616-99 silos property may constitute an inherently_permanent_structure even though it is not classified as a building for purposes of former sec_48 and sec_1_48-1 any property not otherwise described in sec_1_263a-8 that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for the purposes of sec_1_263a-8 as an inherently_permanent_structure sec_1_263a-8 provides that produce is defined as provided in sec_263a and sec_1_263a-2 sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve sec_1_263a-2 provides that for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-12 provides that a separate production_period is determined for each unit_of_property defined in sec_1_263a-10 sec_1_263a-10 provides that whether property is 1-year or 2-year property under sec_1_263a-8 is also determined separately with respect to each unit_of_property as defined in sec_1 263a- sec_1_263a-10 provides that a unit of real_property includes any components of real_property owned by the taxpayer or a related_person that are functionally interdependent and an allocable share of any common feature owned by the taxpayer or a related_person that is real_property even though the common feature does not meet the functional_interdependence test when the production_period begins with respect to any functionally interdependent component or any common feature of the unit of real_property the production_period has begun for the entire unit of real_property sec_1_263a-12 provides that the production_period of a unit of real_property begins on the first date that any physical production activity as defined in sec_1_263a-12 is performed with respect to a unit of real_property sec_1 263a- e provides that the term physical production activities includes any physical activity that constitutes production within the meaning of sec_1_263a-8 sec_1_263a-12 provides that the production_period of a unit of tangible_personal_property begins on the first date by which the taxpayer’s accumulated production_expenditures including planning and design expenditures are at least percent of the taxpayer’s total estimated accumulated production_expenditures for the property unit thus the beginning of the production_period is determined without regard to whether physical production activity has commenced the production_period for a unit of tangible_personal_property produced under a contract begins for the customer when the customer’s accumulated production_expenditures are at least percent of the customer’s total estimated accumulated production_expenditures tam-119616-99 sec_1_263a-12 provides that the production_period for a unit_of_property produced for self use ends on the date that the unit is placed_in_service and all production activities reasonably expected to be undertaken by or for the taxpayer or a related_person are completed sec_1_263a-10 provides that components of real_property produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person sec_1_263a-10 provides that components of tangible_personal_property are a single unit_of_property if the components are functionally interdependent components of tangible_personal_property that are produced by or for the taxpayer for use by the taxpayer or a related_person are functionally interdependent if the placing in service of one component is dependent on the placing in service of the other component by the taxpayer or a related_person analysis the issue presented is whether the cable television distribution plants rebuilt by the taxpayer are real_property for purposes of the interest capitalization provisions of sec_263a real_property is not defined within sec_263a but sec_1_263a-8 provides that real_property includes land unsevered natural products of land buildings and inherently permanent structures the taxpayer and the examiner agree that a cable television distribution system is not land an unsevered natural product of land or a building and we concur inherently permanent structures the term inherently_permanent_structure ips is defined by sec_1_263a-8 to include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time this definition establishes two basic criteria for an ips first it is affixed to real_property second it will ordinarily remain affixed for an indefinite period of time cable television distribution plants satisfy the first criterion of an ips because they are affixed to real_property in underground installations cables are affixed to real_property by burial within the land itself in aerial installations cables are affixed to real_property by bolting and lashing the cables to utility poles such poles are real_property because they are affixed to land for an indefinite period of time and thus constitute ipss sec_1_263a-8 lists telephone poles as an example of ipss the second criterion of an ips requires that the property will ordinarily remain affixed for an indefinite period of time sec_1_263a-8 does not expressly tam-119616-99 define this term we believe however that in this context an indefinite period of time generally means the useful_life of the affixed property an indefinite period of time cannot sensibly be interpreted to mean forever because virtually no property would satisfy that definition including most if not all of the examples of ipss in sec_1_263a-8 similarly indefinite cannot adequately be defined by some arbitrarily chosen minimum period of time because of the inherent variability between and within the various types of ipss the examples of ipss in sec_1_263a-8 differ considerably in the length of time that the property typically remains affixed to real_property which varies according to the physical characteristics of the affixed property the location where the affixation occurs and the mode of affixation thus a tunnel or a roadway typically has a significantly longer period of affixation than a billboard or a silo while individual examples within each of these general types of ipss also differ in their periods of affixation according to their individual circumstances the term indefinite therefore is best interpreted relative to the useful_life of the affixed property under this interpretation an item of property is affixed for an indefinite period of time if the property ordinarily remains affixed for the duration of its useful_life the length of that useful_life relative to the useful lives of other items or types of property is not relevant to the determination of whether the property is affixed for an indefinite period similarly the length of the useful_life of affixed property in absolute terms is generally not relevant to the determination of whether the property is affixed for an indefinite period although at some point the useful_life of property may be so limited that the property cannot be considered to be affixed for an indefinite period of time even if it is affixed for the duration of that useful_life this interpretation of indefinite accommodates the inherent variability among and within the various types of ipss a silo is an ips because it ordinarily remains in place for the duration of its useful_life the fact that the useful_life of a silo may be shorter or longer than the useful lives of other types of ipss is not relevant the possibility that various types of silos may have differing useful lives is similarly irrelevant cable television distribution plants satisfy the second criterion of an ips under sec_1_263a-8 because they ordinarily remain affixed to real_property for an indefinite period of time under the foregoing interpretation of indefinite a cable television cable ordinarily remains in place until the end of its useful_life which may occur because of physical deterioration technological obsolescence or economic changes the fact that the useful_life of a cable television distribution plant is shorter than the useful lives of some other types of ipss is not relevant the evidence presented suggests that the useful_life of a cable television plant is at least eight years which is sufficiently long to allow the conclusion that such property is affixed for an indefinite period tam-119616-99 the definition of an ips in sec_1_263a-8 sets forth several examples of ipss including permanently installed telecommunications cables the phrase permanently installed indicates that telecommunications cables are not ipss unless they satisfy the general definition of ipss property affixed to real_property for an indefinite period this apparent redundancy is necessary because the phrase telecommunications cables does not by itself imply affixation to real_property in the same way as many of the other examples such as bridges roads or paved parking areas the phrase permanently installed does not establish a standard that is different than or additional to the general definition of ipss in sec_1_263a-8 first permanently installed telecommunication cables is merely an illustrative example and cannot override the general definition second the same arguments that applied above to determining when affixation is indefinite apply equally well to determining whether installation is permanent the phrase permanently installed cannot mean installed forever or installed for some specific minimum period rather permanence must be defined relative to the useful_life of the installed property a telecommunications cable therefore is permanently installed when it is installed for the useful_life of the cable the taxpayer advances several arguments to show that cable television distribution plants are not ipss first the taxpayer asserts that cable television cables cannot be indefinitely affixed or permanently installed because they have a relatively short useful_life as argued above however whether property is indefinitely affixed or permanently installed is determined by whether the property ordinarily remains affixed to real_property for the useful_life of the affixed property whatever the length of that useful_life may be thus the assertedly short useful_life of cable television cables relative to other types of property is not relevant to determining whether such cable television distribution plants are ipss second the taxpayer argues that cable television cables cannot be ipss because they must be removed so frequently from the real_property to which they are affixed the reasons for removal include the physical exhaustion of the cable the technological or economic obsolescence of the cable and the relocation of cable routes as mandated by the local authorities or the lessors of the rights of way this argument however conflates two different purposes of removing property to retire it from service or to relocate it for additional service in another location these two purposes have different consequences for the determination of whether property is an ips the first purpose -- to retire property from service -- is not inconsistent with characterizing the removed property as an ips for example an advertising display that ordinarily remains affixed to real_property for its useful_life is an ips even though it may and probably will be removed at the end of its useful_life by contrast the second purpose -- to relocate property for additional service in another location -- is inconsistent tam-119616-99 with characterizing the removed property as an ips an advertising display that is frequently moved from place to place during its useful_life is not an ips because it does not ordinarily remain affixed to real_property for its useful_life cable television cables are most often removed from real_property in order to retire the cables from service at the end of their useful lives such removal is not inconsistent with characterization of the cables as ipss cable television cables are rarely removed in order to move them to another location for additional service cable routes do change as the taxpayer points out but the rerouting is usually not accomplished by moving existing cable from the old route to the new this would disrupt service to subscribers and require an extensive reworking of the cable which is cut and spliced to fit the circumstance of the existing route instead rerouting is usually accomplished by two separate activities installing new cable along the new routes and removing or abandoning the existing cable along the old routes to retire it from service accordingly the asserted frequent removal of cable television cables does not preclude classification of these cables as ipss because the removal is most often performed to retire the cable from service rather than to relocate it for additional service third the taxpayer argues that cable television cables cannot be ipss because the mode of affixing the cables to real_property is so weak and easily reversible that it cannot constitute permanent installation or indefinite affixation in the case of aerial installations the taxpayer notes a technician can detach the cable and supporting strand from the pole in to seconds the definition of an ips in sec_1_263a-8 suggests two basic requirements for the means of affixing an ips to real_property first the means of affixation must be sufficiently strong to ordinarily secure the property for the duration of its useful_life second the means of affixation must not be designed or intended to facilitate the movement of the property during its useful_life for example a portable billboard mounted on wheels and held in place with ropes and stakes would not be an ips because it violates both of these requirements but nothing in the definition of an ips requires in addition that the means of affixation be difficult or impossible to reverse many types of ipss are in fact difficult to remove physically massive ipss such as bridges or broadcasting towers are affixed by means of pilings or foundations and require powerful often destructive force to reverse the affixation the difficulty in removing these ipss however is a consequence of their particular physical characteristics rather than a requirement in the definition of an ips an ips that requires less effort to install for its useful_life would logically require less effort to remove at the end of such life tam-119616-99 the bond created by bolting a cable to a pole is sufficiently strong to ordinarily secure the cable for the duration of its useful_life bolting is used because it is an economically efficient means of accomplishing this goal not because it facilitates movement of the cable during its useful_life which as discussed above is rarely done given these facts it is not relevant that removing a bolted cable may require less strenuous efforts than removing other types of ipss the 90-second statistic moreover is misleading unbolting a cable from a single pole does not in itself detach a cable television distribution plant or any material part thereof from the ground any more than removing a single crosstie removes a rail line the same operation must be performed hundreds of times at different locations to accomplish a removal and the cumulative time spent and expenses_incurred are comparable to the removal of property affixed in a more robust manner such as foundations or pilings fourth the taxpayer argues that a cable television distribution plant cannot be an ips because the cables are typically installed along leased rights of way and the lessor may order removal of the cable at its discretion as discussed above rerouting of cables is ordinarily accomplished by retiring the old cable from the old route and installing new cable along the new route thus the possibility that a lessor may order removal of a cable arguably shortens the expected useful_life of the cable but as discussed above the length of the cable’s useful_life is not relevant to its status as an ips so long as the cable ordinarily remains affixed for the duration of such life fifth the taxpayer argues that a cable television distribution plant cannot be an ips because cable television cables are not telecommunications cables within the meaning of permanently installed telecommunications cables in sec_1_263a-8 the taxpayer’s argument implicitly treats permanently installed telecommunications cables as the exclusive example of communications cables qualifying as ipss the taxpayer states that cable television is not telecommunications within the meaning of the communications act of as amended the communications act u s c a west supp the communications act defines telecommunications as the transmission between or among points specified by the user of information of the user’s choosing without change in the form or content of the information as sent and received u s c a by contrast cable service is defined to be the one-way transmission to subscribers of video programming or other programming service and the subscriber interaction if any which is required for the selection or use of such video programming or other programming service u s c a sec_153 sec_522 cable television cannot be telecommunications therefore because it lacks the essential attributes of telecommunications a two-way transmission on a common-carrier basis of user specified content the taxpayer argues that the communications act definition of tam-119616-99 telecommunications should control sec_1_263a-8 because this definition has been incorporated into the asset classification scheme of the modified accelerated_cost_recovery_system macrs the asset classifications in macrs taxpayer asserts consistently reflect the distinction between property that is used in telecommunications as defined by the communications act and property that is not thus asset class dollar_figure telephone distribution plant is defined by reference to accounts within the federal communications commission uniform system of accounts fcc usoa that embody the communications act definition of telecommunications by contrast asset classes relating to cable television catv including dollar_figure subscriber connection and distribution systems expressly exclude assets that are used to provide subscribers with two-way communications_services asset classes relating to telegraph ocean cable and satellite communications tosc that are comparable to telephone distribution plant assets in class dollar_figure are assigned the same class_life as class dollar_figure assets provided that they are used for 2-way exchange of voice and data communication which is the equivalent of telephone communications revproc_87_56 1987_2_cb_674 the taxpayer points out that the macrs distinction between telecommunications and nontelecommunications assets corresponds to a physical difference between these two types of assets telecommunications assets chiefly telephone wires are made of simpler and sturdier materials copper wire than nontelecommuncations assets coaxial cable and fiber optic cables are less susceptible to damage and deterioration of various kinds and enjoy a longer useful_life accordingly telecommunications assets are assigned longer class lives despite taxpayer’s arguments we believe that it is more appropriate to construe telecommunications in sec_1_263a-8 in accord with its everyday meaning which includes cable television service in general the words of a revenue_provision should be given their common and ordinary meaning 506_us_168 339_us_619 this instance presents no persuasive reasons to depart from this general_rule the communications act and the fcc usoa embody federal communications policy the concepts developed therein are not necessarily relevant to federal tax policy and should not be automatically incorporated into the tax law without some indication that such incorporation was intended for example in the case of macrs revproc_87_56 explicitly refers to the fcc usoa and includes substantive provisions that echo the special meaning of telecommunications in the communications act sec_1_263a-8 however contains no explicit reference to the communications act the fcc usoa or any other extrinsic source that uses the more specialized sense of telecommunications the incorporation of the communications act conception of telecommunications into macrs does not in itself warrant the wholesale incorporation of this concept into tam-119616-99 all other areas of the tax law different areas of the tax law have different purposes and concerns and thus a term of art from an extrinsic source may be very useful and appropriate for one area but unsuited or irrelevant for others the concept of telecommunications was imported into macrs from the communications act as an expedient way to define asset classes the taxpayer implies this was done because the distinction between telecommunications and nontelecommunications industries corresponds to a difference in the length of the useful lives of the assets used which is a relevant issue for macrs as discussed above however the useful_life of assets is not a relevant concern in determining whether property is an ips under sec_1_263a-8 thus the apparent rationale for incorporating the communications act conception of telecommunications into macrs is inapplicable to sec_1_263a-8 finally we note that incorporating the communications act concept of telecommunications into sec_1_263a-8 would result in classifying a cable as an ips based upon the content transmitted within the cable which is not a relevant consideration to determining whether the cable will ordinarily remain affixed for the duration of its useful_life the taxpayer believes the distinction between two-way and one-way communications is relevant because it presently corresponds to a difference in physical type and useful lives of the assets utilized in these two different activities but this correspondence may be breaking down as technology changes imagine for example that cable system a is rebuilt to offer only one-way video while cable system b is rebuilt to offer video and telephony under taxpayer’s analysis system a would be characterized as real_property for purposes of sec_263a while system b would be characterized as tangible_personal_property even though similar cabling would be used in both systems this anomalous result underscores that the communications act concept of telecommunications and the two-way one-way distinction are irrelevant to interest capitalization under sec_263a in sum cable television distribution systems satisfy the basic criteria of an ips in sec_1_263a-8 because they are affixed to real_property and ordinarily remain affixed for an indefinite period in addition such systems constitute permanently installed telecommunications cables which are expressly identified as examples of ipss accordingly cable television distribution systems are inherently permanent structures within the meaning of sec_1_263a-8 in addition to the general definition of ipss and the listed examples sec_1 263a- c also provides that any property not otherwise described in this paragraph c that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 is treated for purposes of this section as an inherently_permanent_structure because we have concluded that cable television distribution plants satisfy the general definition of ipss we do not need to address this provision tam-119616-99 we believe however that cable television distribution systems may constitute other tangible_property under former sec_48 and sec_1_48-1 cf revrul_72_398 1972_2_cb_9 65_tc_664 units of property and production periods the amount of interest capitalized under sec_263a is calculated with respect to individual units of property and their production periods although guidance regarding the unit_of_property and the production_period was not specifically requested we include the following observations for the benefit of the taxpayer and the examiner the unit_of_property in a cable television distribution system rebuilt by the taxpayer appears to be the node sec_1_263a-10 provides that a unit of real_property includes any components of real_property owned by the taxpayer or related_persons that are functionally interdependent plus an allocable share of any common feature s the facts indicate that the elements within a node are largely functionally interdependent these elements either cannot be or rarely are placed into service independently of one another each node however is functionally independent of the other nodes because it can be placed in and out of service and otherwise manipulated independently of the other nodes trunk lines might plausibly be treated as common features with respect to nodes trunk lines do provide benefits television signals to the nodes but they are also functionally interdependent with the nodes they serve because neither a trunk line nor the associated nodes can be placed into meaningful service without the other being placed into service as well it may be preferable therefor to treat a trunk line as set of components each of which belongs to one of the nodes served by the line this treatment parallels physical reality because each node is in fact connected to the headend by a distinct fiber optic strand the production_period of a node begins when any physical production activity is performed with respect to the node or the trunk line serving the node under sec_1 263a- c the production_period for a unit of real_property begins with the onset of physical activity on the unit physical activity on a trunk line that serves a node starts the production_period with respect to such node because the trunk line is either i a functionally interdependent component of the node or ii a common feature with respect to such node depending upon the chosen analysis sec_1_263a-10 the production_period ends when the node is placed into service and all production activities reasonably expected to be undertaken by or for the taxpayer are completed sec_1_263a-12 cables as personal_property tam-119616-99 finally we note that even if cable television distribution systems were treated purely as personal_property it is likely that some interest should be capitalized with respect to the systems rebuilt by the taxpayer the unit_of_property would remain the node and the trunk line would consist of multiple components belonging to the various nodes served by the line sec_1_263a-10 the production_period of a node would begin on the first date that the accumulated production_expenditures apes including planning and design expenditures are at least of the total estimated apes for the node sec_1_263a-12 the production_period ends when the node is placed into service and all production activities reasonably expected to be undertaken by or for the taxpayer are completed sec_1_263a-12 under these principles the production_period of a node in a system rebuilt by the taxpayer would start in the planning and design phase if at least per cent of total costs of that node were incurred in this phase which seems plausible the production_period of such node would end when it was placed into service and all production activities had ended because the overall process of rebuilding a system - from planning and design through the end of production - lasted two to three years it is likely that some nodes would have had a production_period of two years or more such nodes would be subject_to interest capitalization without regard to the amounts of their total estimated costs sec_263a 263a-8 b ii b
